Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam US 20200052775 in view of Raghavan US 20200052753

1. A method of wireless communication performed by a wireless node, comprising: 
receiving, from another wireless node, a downlink signaling message indicating a synchronization signal block (SSB) grouping based at least in part on a full-duplex capability and transmission directions associated with the other wireless node (Nam: [0112-0113, 0118-0119]); and performing at least one of a beam search or a self-interference measurement to identify at least one candidate downlink and uplink beam pair suitable for full-duplex operation based at least in part on the SSB grouping (Nam: [0118-0119, 0139, 0155, 0166]).
Raghavan further teaches candidate downlink and uplink beam pair (Raghavan: [0107-0108]) in order to disclose beam sweeping procedures between nodes.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Nam’ invention in order to disclose beam sweeping procedures between nodes, as taught by Raghavan.

2. The method of claim 1, wherein the downlink signaling message indicating the SSB grouping includes one or more of a master information block, a remaining minimum system information message, or a radio resource control message (Nam: [0138]).

3. The method of claim 1, wherein the SSB grouping indicates one or more SSB beams that correspond to one or more candidate downlink transmit beams or candidate uplink receive beams suitable for full-duplex operation at the other wireless node (Nam: [0118]; Raghavan: [0065-0069, 0107-0108]).

4. The method of claim 1, wherein the SSB grouping indicates one or more SSB beams that correspond to one or more candidate downlink transmit beams or candidate uplink receive beams that are unsuitable for full-duplex operation at the other wireless node (Nam: [0118]; Raghavan: [0065-0069, 0107-0108]).

5. The method of claim 1, wherein the SSB grouping indicates one or more SSB beams that are limited to only a downlink direction or only an uplink direction (Nam: [0118]; Raghavan: [0065-0069, 0107-0108]).

6. The method of claim 5, wherein the one or more SSB beams that are limited to only the downlink direction or only the uplink direction are based at least in part on the full-duplex capability associated with the other wireless node (Nam: [0118]).

7. The method of claim 5, wherein the one or more SSB beams that are limited to only the downlink direction or only the uplink direction are based at least in part on dynamic scheduling information associated with the other wireless node (Nam: [0116]; Raghavan: [0107-0108]).

8. The method of claim 1, wherein the wireless node includes one or more of a user equipment, an integrated access and backhaul node, a child node, or a scheduled node, and wherein the other wireless node includes one or more of a base station, a control node, a parent node, or a scheduling node (Nam: [0004-0005]). 

Regarding claims 9-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “wireless device” with a processor and a memory and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415